Title: To Thomas Jefferson from James Hillhouse, 29 April 1825
From: Hillhouse, James
To: Jefferson, Thomas


Dear Sir.
New Haven
April 29th 1825
I take the liberty of introducing to your Acquaintance Charles Sigourney Esqr of Hartford Connecticut, and his Lady, who are among the most respectable of our Citizens; not in the least doubting that the Acquaintance will be highly gratifying to you—They are my particular friends, and you may be assured that any Attention or civility you may shew them, will be esteemed a favor done me—With great respect I am Dear Sir your Obedient ServantJames Hillhouse